Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
	This action is in response to the Applicant’s preliminary amendment filed on August 19, 2020.  Claim 1 is cancelled.  Claims 2-9 are new.  Claims 2-9 are pending and will be considered for examination.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2: US 10,776,867 B2 claims determining by a computing device (col. 17, lines 1-3) that a first transaction message and a second transaction message are to be sent over a computer network to at least one electronic exchange at substantially the same time, wherein the first transaction message includes a first new order for a first price and a first order quantity of a first tradeable object, wherein the second transaction message includes a second new order for a second price and a second order quantity of a second tradeable object (col. 17, lines 20-28);
determining by the computing device (col. 17, lines 1-3) a first priority factor for the first transaction message based on a comparison of the first price to a first reference market price level determined based on current market data for the first tradeable object, wherein the first priority factor corresponds to a likelihood of an event occurring based on the first transaction message being sent (col. 17, lines 29-35);
determining by the computing device (col. 17, lines 1-3) a second priority factor for the second transaction message based on a comparison of the second price to a second reference price level determined based on current market data for the second tradeable object, wherein the second priority factor corresponds to col. 17, lines 36-42);
determining by the computing device (col. 17, lines 1-3) a first priority level for the first transaction message based on the first priority factor and the first order quantity (col. 17, lines 43-45);
determining by the computing device (col. 17, lines 1-3) a second priority level for the second transaction message based on the second priority factor and the second order quantity (col. 17, lines 46-48);
determining by the computing device (col. 17, lines 1-3) that the first priority level of the first transaction message is a higher priority level than the second priority level of the second transaction message (col. 17, lines 49-51);
processing by the computing device (col. 17, lines 1-3), in response to determining that the first priority level is a higher priority level than the second priority level, the first transaction message before the second transaction message (col. 17, lines 52-55), including: 
determining by the computing device (col. 17, lines 1-3) a threshold limit associated with the first priority level of the first transaction message (col. 17, lines 58-59); 
sending by the computing device (col. 17, lines 1-3) the first transaction message to a first electronic exchange prior to sending the second transaction message to a second electronic exchange when the threshold limit is not reached (col. 17, lines 60-63); and
col. 17, lines 1-3) the first transaction message in a queue associated with the corresponding priority level until a predetermined event is detected when the threshold limit is reached (col. 17, lines 64-67).

Claim 3: US 10,776,867 B2 claims the method of claim 2, wherein the first electronic exchange is the same as the second electronic exchange (col. 18, lines 1-3).
Claim 4: US 10,776,867 B2 claims the method of claim 2, wherein the first electronic exchange and the second electronic exchange are different electronic exchanges (col. 18, lines 4-6).
Claim 5: US 10,776,867 B2 claims the method of claim 2, wherein the first transaction message includes an order to buy or sell the first tradeable object, and wherein the second transaction message includes an order to buy or sell the second tradeable object (col. 18, lines 7-11).
Claim 6: US 10,776,867 B2 claims the method of claim 2, wherein the first priority level is further based on a potential monetary reward of sending the first transaction message as soon as possible, and wherein the second priority level is further based on a potential monetary reward of sending the second transaction message as soon as possible (col. 18, lines 12-17).
Claim 7: US 10,776,867 B2 claims the method of claim 2, wherein the first priority level is further based on a potential monetary risk of not sending the first col. 18, lines 18-24).
Claim 8: US 10,776,867 B2 claims the method of claim 2, wherein the first priority factor is further based on a first market volatility corresponding to the first tradeable object, and wherein the second priority factor is further based on a second market volatility associated with the second tradeable object (col. 18, lines 25-29).
Claim 9: US 10,776,867 B2 claims the method of claim 2, wherein the first priority level associated with the first transaction message is further based on a first tick value corresponding to the first tradeable object, and wherein the second priority level associated with the second transaction message is further based on a second tick value corresponding to the second tradeable object (col. 18, lines 30-36).

	Allowable Subject Matter
Claims 2-9 would be allowable if rewritten, amended, or if a terminal disclaimer were filed to overcome the rejection under double patenting set forth in this Office action.
	Claims 2-9 recite a combination of elements that are not found in the prior art when the combination is taken as a whole.  Specifically, the claims recite the following:

The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2011/0238556 A1 (“Harmaty”): Harmaty discloses matching a first order with a second order based in a time priority (paragraph [0165]). However, Harmaty fails to anticipate or render obvious the combination of elements as claimed.
(ii) “Auction, bidding and exchange design” by Kalagnanam et al. (“Kalagnanam”): Kalagnanam discloses elements of an auction and exchange system.  However, Kalagnanam fails to anticipate or render obvious the combination of elements as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625